                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ROBERT ANDERSON,

               Petitioner,                          No. 18 C 4916

        v.                                          Judge Thomas M. Durkin

 TERI KENNEDY, Warden, Pontiac
 Correctional Center,

               Respondent.

                         MEMORANDUM OPINION AND ORDER

       A jury found Robert Anderson guilty of four counts of first-degree murder. He

is serving a life sentence at the Pontiac Correctional Center in Illinois, in the custody

of Warden Teri Kennedy. Anderson, represented by counsel, seeks a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The Warden answered the petition seeking its

dismissal. R. 9. For the following reasons, Anderson’s petition is denied and the Court

declines to issue a certificate of appealability.

                                      Background

       Moises Reynoso and Robert Lilligren were shot and killed just after midnight

on March 6, 2003. By chance at the time of the shooting, two police officers were

across the street about 60-65 feet away. When the officers heard the initial shots,

they looked up and saw the final shots. The shooter then ran towards the officers, but

the officers were separated from the shooter by a chain-link fence. The shooter’s hood

fell back from his head as he ran past the officers, and they were momentarily able

to see his face from about 10-15 feet away. They also saw that the shooter was
wearing gloves and holding a gun. One officer recognized the shooter but could not

immediately remember his name. It was lightly snowing at the time. See R. 10-9 at

138 (XXXXXX-138:6-7) (first officer testimony); R. 10-10 at 108 (YYYYY-108:11)

(second officer testimony).

      The officers eventually found a hole in the fence and chased the shooter until

he was still about 15 feet ahead of one officer and 25-30 feet ahead of the other. At

that point, the officers heard screaming (which proved to be a friend of the victims)

causing them to turn and head back to the scene of the shooting. One officer broadcast

a description of the shooter over the police radio: “male black, all black—or all dark

clothing.” See People v. Anderson, 72 N.E.3d 726, 732 (Ill. App. Ct. 1st Dist. 2017).

The Illinois appellate court noted that Anderson “admits on appeal that he is of

‘African-American ancestry’ but appears to be ‘Caucasian or Hispanic.’” Id. at 742.

      Four minutes later, Anderson was stopped by other officers several blocks from

the scene of the shooting. The arresting officer also retrieved a pair of gloves he saw

Anderson drop. Approximately 15 minutes later, both officers who initially gave chase

identified Anderson as the shooter as he sat in a police car. During trial, one of the

officers testified that he later remembered he had arrested Anderson about 18

months prior. In that instance, the officer was face-to-face with Anderson several

times for about two hours in a well-lit police station.

      Later that night, another officer attempted to retrace the shooter’s likely path

from the scene of the shooting to where Anderson was arrested. Following foot prints

in the snow, that officer discovered a gun on the roof of a garage. Forensic testing



                                           2
matched the gun to the bullets found at the scene of the shooting. There were no

fingerprints on the gun or bullet casings. One of Anderson’s gloves tested positive for

gunshot residue, but samples taken from his coat sleeves did not.

      Reynoso’s sister testified that he used to be friends with Anderson but they had

stopped spending time together. Nevertheless, the sister testified, Anderson

continued to come looking for Reynoso, and Reynoso avoided him, one time asking

the sister to tell Anderson that Reynoso wasn’t home.

      The jury convicted Anderson on the basis of this evidence. Prior to trial,

Anderson moved to introduce expert testimony, supported by a brief, see R. 10-2 at

181-88, and oral argument, see R. 10-7 at 95-109. In his brief, Anderson argued that

his expert would testify to the following:

             (1) Common misperceptions regarding eyewitness
             identifications, including the following factors relevant to
             the present case: confidence is not related to accuracy,
             stress of the presence of a weapon reduces the reliability of
             identification, eyewitnesses overestimate time frames,
             detail salience (unusual details grab attention but detract
             overall), the problem of cross-racial identifications, the
             effect of time on the reliability of identifications and the
             forgetting curve, the impact of partial disguising features
             such as a hat covering hair, and global versus detailed
             processing (height or build versus facial features).
             (2) Certain identification procedures can reduce the
             accuracy of: eyewitness identifications, including the
             following factors relevant to the present case: (A)
             suggestivity/bias, and the effects of post-identification
             feedback.
             (3) The generally accepted theory of memory in the field of
             psychology and how it applies to eyewitness identifications
             (dispelling common misconceptions about memory working
             like a videotape and memories being “etched” onto your
             brain, explaining the process how events can be
             “remembered” differently than they actually occurred).

                                             3
               (4) Factors associated with verified cases of
               misidentification and as observed in this particular case.
               (5) The eyewitnesses in the present case are not reliable
               based on the factors in this case.

R. 10-2 at 181-82. The trial court considered the briefs and heard oral argument but

did not have the expert testify at a preliminary hearing. The trial court denied the

motion reasoning:

               [T]his case, also contains what could be considered strong
               circumstantial evidence on the route of flight and recovery
               of gun and positive gunshot residue that support the
               identification. So the case isn’t going to rise or fall on the
               identifications of two police officers alone. . . .

               In my view . . . [the] matter at issue, identification, is not
               beyond the ken of the average juror. . . .

               Expert testimony is not admissible, on matters of common
               knowledge unless the subject is difficult to understand and
               explain. Once again my view is that a matter of
               identification is a matter of common knowledge which can
               be argued effectively either way and which is supported by
               a [well-settled] jury instruction . . . .[ 1]




1   The jury was instructed in relevant part as follows:

               When you weigh the identification testimony of a witness,
               you should consider all the facts and circumstances in
               evidence, including, but not limited to, the following:
               The opportunity the witness had to view the offender at the
               time of the offense.
               The witness’s degree of attention at the time of the offense.
               The witness’s earlier description of the offender.
               The level of certainty shown by the witness when
               confronting the defendant.
               The length of time between the offense and the
               identification confrontation.

R. 10-14 at 154 (BBBBBB-154).
                                             4
             This is a situation where I don’t think the witness’
             experience and qualifications are beyond that of the
             average juror’s and I don’t feel that it will aid the jury in
             reaching its conclusion. I feel it would possibly confuse the
             jury and possibly mislead the Jury. . . .

             A court should carefully consider the necessity and
             relevance of the expert testimony in light of the facts of the
             case before admitting it for the jury’s consideration. . . . So
             when I consider [the] facts [of this case] and compare them
             against some of the facts in cases where an expert could
             have been used to aid the jury, I don’t—I think the facts cut
             in favor of the State on this particular case.

R. 10-7 at 106-08. The appellate court affirmed:

             Here, defendant’s conviction does not rest solely on the
             identification made by Officers Sedlacek and Park. . . . The
             trial court weighed the facts and circumstances of this case
             and correctly concluded that the conclusion to be reached
             would not “rise or fall on the identification of two police
             officers alone.” . . .

             Here, the trial court did not abuse its discretion in
             prohibiting the defense from presenting expert witness on
             identification testimony, especially where Dr. Fulero would
             be commenting on the “reliability” of these witnesses,
             which is clearly a function of the jury, not a purported
             expert. The trial court conducted a meaningful inquiry of
             the expert witness and the content to which he would
             testify at a hearing on defendant's motion and, in its
             discretion, denied the motion. The record shows that the
             trial court balanced the probative value against the
             possible prejudice that may arise from allowing this expert
             to testify. In addition, the jury was given an instruction on
             how to weigh eyewitness identification testimony. Illinois
             Pattern Jury Instructions, Criminal, No. 3.15 (4th ed.
             2000). Therefore, we find that the trial court’s decision was
             not arbitrary or unreasonable and does not amount to an
             abuse of discretion.

People v. Anderson, 72 N.E.3d at 747-48, appeal denied, 84 N.E.3d 365 (Ill. 2017),

and cert. denied sub nom. Anderson v. Illinois, 138 S. Ct. 336 (2017).

                                           5
      During closing argument, Anderson’s counsel addressed facts about the scene

that could undermine the officers’ identification of Anderson:

             Because they want you to think like this, because there are
             two officers who basically say they were able to look from
             the middle of the gas station lot, through a chain link fence,
             [past] these trees, [past] the street, [past] the sidewalk,
             into that parking lot behind Leader Liquors, and they were
             able to see a man dressed in all dark clothing firing a gun.

             And they told you not only were they able to see a man
             firing a gun, but we were able to see his face. I put this
             jacket on, ladies and gentlemen, when Officer Sedlacek was
             on the stand. I won't do it again, but I encourage you folks
             when you get back there, put it on, stand at the other end
             of the jury room, turn sideways, put the hood up, and see if
             [any one] of you can identify the face of the person who is
             in that coat.

R. 10-14 at 63-64 (BBBBBB-63:18–64:10). In his opening statement, defense counsel

also several times described the weather at the time of the shooting and pursuit as a

“driving snowfall.” See, e.g., R. 10-9 at 35 (XXXXX-36:3). He did not make such an

argument in closing, presumably because this characterization was contradicted by

the officers’ testimony.

                                      Analysis

      Anderson raises only one issue in his petition: whether exclusion of the expert

on the reliability of eyewitness identification violated his Due Process rights. A writ

of habeas corpus may be granted “with respect to any claim that was adjudicated on

the merits in State court proceedings” only if “the adjudication of the claim resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.”



                                           6
28 U.S.C. § 2254(d)(1). The Warden points out that the Supreme Court has not

established a right to present expert testimony on the reliability of eyewitness

identification, and the Seventh Circuit has held such testimony is generally properly

excluded. See United States v. Carter, 410 F.3d 942, 950 (7th Cir. 2005) (“[T]he

credibility of eyewitness testimony is generally not an appropriate subject matter for

expert testimony because it influences a critical function of the jury—determining the

credibility of witnesses.” (quoting United States v. Hall, 165 F.3d 1095, 1107 (7th Cir.

1999)); see also United States v. Welch, 368 F.3d 970, 973 (7th Cir. 2004) (“In

attempting to show that the district court did abuse its discretion, Welch faces an

uphill battle against the long line of Seventh Circuit cases holding that district courts

did not commit abuses of discretion by excluding expert testimony regarding the

reliability of eyewitness identifications.”). This argument, however, ignores more

recent Seventh Circuit holdings indicating an openness to such testimony. See

Jimenez v. City of Chicago, 732 F.3d 710, 722 (7th Cir. 2013) (“Whether expert

testimony regarding witness perception, memory, reliability, and deception could

assist a properly-instructed jury in its task of evaluating trial testimony is

controversial.” (citing Hall, 165 F.3d at 1118 (Easterbrook, J., concurring in

judgment) (“Jurors who think they understand how memory works may be mistaken,

and if these mistakes influence their evaluation of testimony then they may convict

innocent persons . . . . That a subject is within daily experience does not mean that

jurors know it correctly.”) (emphasis in original))).




                                            7
      In any event, Anderson does not contend that there is a clearly established

right to present expert testimony on eyewitness reliability to a jury. See R. 11 at 2

(“Robert Anderson does not argue he has a constitutional right to present expert

testimony on eyewitness identification. . . .”). Rather, Anderson’s petition asserts his

right to present a defense generally, as that right is set forth in Holmes v. South

Carolina, 547 U.S. 319 (2006). See R. 11 at 2 (Anderson argues “only that the Illinois

courts violated his due process rights under Holmes, by excluding such testimony

because of the perceived strength of the state’s case.”); see also R. 1 at 33 (“The holding

of the Illinois appellate court ‘ignored’ the ‘fundamental principles’ established by

Holmes.”). Anderson contends that Holmes stands for the principle that the probative

value of defense evidence may not be assessed relative to the strength of the

prosecution’s evidence. See id. at 34. Anderson argues that the state appellate court

violated Holmes when it discounted the probative value of the expert’s testimony

regarding the reliability of eyewitness testimony because “there was evidence of

[Anderson’s] guilt apart from the eyewitness identifications.” Id. at 33.

      Anderson’s analysis, however, skips prior steps in the proper analysis of

whether a state court evidentiary ruling violates Due Process. Due Process

“guarantees criminal defendants a meaningful opportunity to present a complete

defense.” Holmes, 547 U.S. at 324; see also id. at 325 (“the defendant[] [has a] right

to put on a defense”). “This right is abridged by evidence rules that infringe upon a

weighty interest of the accused and are arbitrary or disproportionate to the purposes

they are designed to serve.” Id. at 324. In other words, “the Constitution thus



                                            8
prohibits the exclusion of defense evidence under rules that serve no legitimate

purpose or that are disproportionate to the ends that they are asserted to promote.”

Id. at 326.

      With respect to the admissibility of expert testimony regarding eyewitness

reliability, the Illinois Supreme Court has explained:

              In Illinois, generally, an individual will be permitted to
              testify as an expert if his experience and qualifications
              afford him knowledge which is not common to lay persons
              and where such testimony will aid the trier of fact in
              reaching its conclusion. In addressing the admission of
              expert testimony, the trial court should balance the
              probative value of the evidence against its prejudicial effect
              to determine the reliability of the testimony. In addition, in
              the exercise of its discretion, the trial court should carefully
              consider the necessity and relevance of the expert
              testimony in light of the particular facts of the case before
              admitting that testimony for the jury’s consideration. This
              court has held that expert testimony is only necessary
              when the subject is both particularly within the witness’s
              experience and qualifications and beyond that of the
              average juror’s, and when it will aid the jury in reaching
              its conclusion. Expert testimony addressing matters of
              common knowledge is not admissible unless the subject is
              difficult to understand and explain. When determining the
              reliability of an expert witness, a trial court is given broad
              discretion.

People v. Lerma, 47 N.E.3d 985, 992 (Ill. 2016) (internal citations and quotation

marks omitted) (emphasis added). This focus on whether an expert’s testimony will

assist the trier of fact “in light of the particular facts of the case” is also present in

federal law. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1993)

(Whether “evidence or testimony [will] ‘assist the trier of fact to understand the

evidence or to determine a fact in issue’ . . . . goes primarily to relevance. The



                                             9
consideration has been aptly described . . . as one of ‘fit.’”); Owens v. Auxilium Pharm.,

Inc., 895 F.3d 971, 973 (7th Cir. 2018) (“Because Dr. Abbas’s testimony did not fit the

facts of the case, it was not likely to assist the trier of fact to understand the evidence

or to determine a fact in issue.”); Florek v. Village of Mundelein, 649 F.3d 594, 602-

03 (7th Cir. 2011) (“In other words, expert testimony is more likely to satisfy Federal

Rule of Evidence 702’s requirement that it ‘assist the trier of fact to understand the

evidence or determine a fact in issue’ when something peculiar about law enforcement

(e.g., the tools they use or the circumstances they face) informs the issues to be

decided by the finder of fact. . . . And when the testimony is about a matter of everyday

experience, expert testimony is less likely to be admissible.”); see also Poulter v.

Cottrell, Inc., 2014 WL 5293595, at *4 (N.D. Ill. June 24, 2014) (“Helpfulness is

sometimes phrased as a matter of ‘fit’ between the suggested testimony and the issue

that it is meant to support. . . . If the issue is ‘peculiar,’ expert testimony is more likely

to be informative and helpful, whereas, ‘when the testimony is about a matter of

everyday    experience,    expert    testimony    is   less   likely   to   be   admissible.’”

(quoting Florek, 649 F.3d at 602-03)). In both Illinois and federal law, courts are to

determine the probative value of expert testimony with regard to whether the

testimony will assist the trier of fact in the context of the facts of the case as a whole.

       In order to prevail on his petition, Anderson would have to demonstrate that

Illinois’s rule governing admission of expert testimony “serve[s] no legitimate purpose

or [is] disproportionate to the ends that [it is] asserted to promote.” Holmes, 547 U.S.

at 326. But he makes no such argument. Rather, Anderson’s argument is based on a



                                             10
superficial analogy between this rule and the principle set forth in Holmes that state

courts may not exclude defense evidence because the prosecution’s evidence is

sufficient to convict. He argues that both the state trial and appellate courts violated

this principle by excluding the expert testimony on the basis that Anderson’s verdict

would “not rise or fall on the identification of the two police officers alone” because

there was other evidence of Anderson’s guilt. See R. at 4, 31. But Holmes reversed a

trial court’s decision to exclude fact evidence implicating a third party in the crime.

It is simply not relevant to a decision to exclude expert testimony.

      Any similarity between the Holmes principle and the state courts’ decisions

disappears in the face of the undeniable substantive difference between fact evidence

and expert evidence. The relevance of fact evidence is assessed relative to the legal

elements of the ultimate question to be decided. Assessment of relevance to a

particular legal claim can generally be made without a broader evidentiary context.

Hence, the principle in Holmes prohibiting weighing of the relevance of various pieces

of evidence. By contrast, the relevance of expert evidence is assessed relative to

whether it helps the trier of fact determine a fact in issue that is relevant to the

ultimate question. Whether expert evidence helps the trier of fact can only be

assessed in light of the other evidence the trier of fact has to consider. Without

evidentiary context, “helpfulness” has no meaning.

      Furthermore, factual context is especially relevant to determining the

“helpfulness” of expert testimony on the reliability of eyewitness identification in

particular. As many courts have noted, lay jurors have personal experience with



                                          11
common circumstances relevant to the reliability of eyewitness identification—e.g.,

distance, obstructed views, time to observe. Notably, all of these factors were present

in Anderson’s case. This is in contrast to People v Lerma where the Illinois Supreme

Court affirmed reversal of the trial court’s exclusion of expert testimony because in

that case the only evidence against the defendant was eyewitness identification that

occurred in circumstances that might not cause a lay juror to question its reliability

without assistance from expert testimony. Unlike the defendant in Lerma, it was

possible for Anderson to make a case for the unreliability of the eyewitness

identification through aggressive cross examination and argument, without the need

for expert testimony on the issue.

      In any case, to the extent Anderson argues (1) that the appellate court

misapplied the Illinois rule regarding exclusion of expert testimony, or (2) that the

Supreme Court would disagree with Illinois’s rule regarding the relevance of expert

evidence, those arguments are beside the point. Rather, the salient point here is that

the right set forth in Holmes is not relevant, or at least not clearly relevant, to

interpretation of a rule governing potential exclusion of expert testimony. Thus,

Anderson has not identified a “clearly established” right that was violated in his case.

Other courts have reached similar conclusions. See Schroeder v. Premo, 712 Fed.

App’x 634, 636 (9th Cir. 2017) (“Schroeder has not shown that this exclusion of the

testimony was contrary to, or an unreasonable application of, clearly established

federal law relating to broad principles of admissibility of evidence in criminal

proceedings. Schroeder has also failed to demonstrate the existence of any



                                          12
contradictory clearly established law governing the more specific proposition of

admissibility of expert testimony on eyewitness identification. Indeed, we have

consistently affirmed the exclusion of this type of expert testimony under less-

demanding, less-deferential tests than the one AEDPA imposes on reviewing federal

courts.”); Thomas v. Heidle, 615 Fed. App’x 271, 282 (6th Cir. 2015) (“The Supreme

Court has not directly spoken on the law applicable to the circumstances of this case.

And we can grant relief only if we conclude that the exclusion of Loftus's testimony

in this particular case was ‘so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.’ Present-day case law demonstrates that fair-minded jurists still

disagree on the exclusion of expert testimony on eyewitness identification, even when

it is effectively excluded on a blanket basis.”); Stroud v. Brewer, 2018 WL 3417326

(E.D. Mich. July 13, 2018) (“[T]he Supreme Court has never held that a state trial

court’s exercise of discretion to exclude expert testimony violates a criminal

defendant’s constitutional right to present a defense. Habeas relief is not warranted

on this claim.”). Therefore, Anderson’s petition is denied.

      Lastly, the Court declines to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c)(2). Rule 11(a) of the Rules Governing § 2254 Cases provides that the

district court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” See Gonzalez v. Thaler, 132 S.Ct. 641, 649 n.5 (2012).

To obtain a certificate of appealability, a habeas petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This



                                          13
demonstration “includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); see also Lavin v.

Rednour, 641 F.3d 830, 832 (7th Cir. 2011). For the reasons discussed, Anderson has

not made such a showing. Accordingly, certification of Anderson’s claim for appellate

review is denied.

                                      Conclusion

       For the foregoing reasons, Anderson’s petition, R. 1, is denied. The Court also

declines to issue a certificate of appealability.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: April 4, 2019




                                            14
